Citation Nr: 0012364	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 895	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder  

2.  Entitlement to service connection for low back 
symptomatology due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1979 
to April 1980 and from November 1990 to May 1991.  His most 
recent DD 214, Certificate Of Release Or Discharge From 
Active Duty, indicates that he served in Southwest Asia from 
January 1991 to April 1991.  

The current appeal arises from a July 1998 rating action of 
the Montgomery, Alabama, regional office (RO).  In that 
decision, the RO confirmed previous denials of claims for 
service connection for post-traumatic stress disorder and for 
a back disability.  

Also, by a January 1994 rating action, the RO denied service 
connection for headaches, aching joints, bleeding gums, and a 
skin rash.  Subsequently, in an October 1997 statement, the 
veteran again raised the issue of entitlement to service 
connection for these claimed disabilities.  However, in the 
October 1997 statement, the veteran specified that he 
incurred such disabilities as a result of his Persian Gulf 
War service.  The issues of entitlement to service connection 
for headaches, aching joints, bleeding gums, and a skin rash, 
all due to undiagnosed illnesses, are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.  See 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1999) and 38 C.F.R. § 3.317 (1999).  


FINDINGS OF FACT

1.  By a January 1994 rating action, the RO denied service 
connection for PTSD.  The veteran initiated, but did not 
perfect, an appeal of this denial.  

2.  The report of the June 1998 VA PTSD examination bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

3.  The new evidence includes a diagnosis of PTSD based upon 
the veteran's claimed in-service stressors involving work as 
a security director and subjection to 27 consecutive nights 
of exposure to direct enemy fire from scud missile attacks.  


CONCLUSIONS OF LAW

1.  The RO's January 1994 denial of service connection for 
PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1993); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  

2.  The evidence submitted since January 1994 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999).  

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for PTSD.  Initially, the 
RO denied the veteran's claim for service connection for PTSD 
in January 1994 on the basis of an unsupported diagnosis of 
PTSD.  In this denial, the RO considered the veteran's 
service personnel and medical records, the report of a 
November 1993 VA PTSD examination, as well as his contentions 
of in-service stressors.  In particular, at the post-service 
VA PTSD examination, the veteran reported that, during his 
service in Saudi Arabia, he witnessed the results of fierce 
battles, worked as a hospital-food service specialist in a 
medivac hospital, was "involved in combat for twenty-seven 
consecutive attacks," and was consistently exposed to death, 
including SCUD missile attacks.  However, he also admitted 
that, during this time, he was not involved in direct combat 
operations.  The examiner diagnosed PTSD of moderate 
severity.  

By a letter dated in February 1994, the RO notified the 
veteran of the denial of his claim for service connection for 
PTSD and of his appellate rights with regard to that denial.  
The veteran initiated an appeal of this denial in a notice of 
disagreement which was received at the RO in August 1994.  
However, after the RO issued a statement of the case in the 
same month, the veteran did not perfect his appeal by filing 
any documentation that could be construed as a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 1991).  
Consequently, the RO's January 1994 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

In the present case, pertinent evidence associated with the 
claims folder since the January 1994 rating action includes a 
report of a VA PTSD examination conducted in June 1998 as 
well as the veteran's contentions regarding his claimed 
in-service stressors.  Specifically, in the substantive 
appeal which was received at the RO in October 1998, the 
veteran stated that, in addition to working as a hospital 
food service technician, he also served as an "Asst. SOG" 
over his compound "on the night shift where . . . [he was 
subjected to] 27 consecutive nights of incoming scud missile 
attacks."  He also stated that he was present in Dhahran 
when a scud missile killed over 100 people "from the Quarter 
Master Unit out of Penn" and that the bodies were brought to 
his compound by the "Saudi[s] and dumped out in . . . [the] 
parking lot."  

At the June 1998 VA PTSD examination, the veteran reported 
that his duties during his Persian Gulf service included that 
of a security director, that for 27 consecutive nights he 
"was under direct enemy fire" from scud missile attacks 
(which made him fear for his life), that the scud that killed 
many people exploded one-quarter of a mile from him, and that 
the bodies of the people killed during that explosion were 
brought to the location where he was housed.  Following this 
interview, which included an objective mental status 
evaluation, the examiner diagnosed PTSD "based on [the] 
veteran's report" and assigned a global assessment of 
functioning score of 60 to this disorder.  The examiner noted 
that the veteran has some meaningful relationships and works 
at a full-time job.  

The veteran's current assertion that he also served in the 
Persian Gulf as a security director and that he was subjected 
to "direct enemy fire" from scud missile attacks represents 
additional in-service stressors which he did not initially 
contend to have undergone during his Persian Gulf service at 
the time of prior appeal (when he simply asserted that he 
consistently witnessed the results of scud missile attacks, 
including seeing bodies of those people killed by such enemy 
fire).  In fact, at the time of the November 1993 VA PTSD 
examination (which was conducted during the initial appeal), 
the veteran specifically stated that he was not involved in 
direct combat operations during his Persian Gulf service.  

Consequently, the Board finds that the report of the June 
1998 VA PTSD examination provides evidence (e.g., additional 
claimed in-service stressors) which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the RO when the agency rendered its initial 
denial in January 1994.  The Board concludes, therefore, that 
the report of the June 1998 VA PTSD examination constitutes 
new and material evidence under 38 C.F.R. § 3.156(a).  As a 
result of this finding of new and material evidence, the 
Board is required to reopen the previously denied claim for 
service connection for PTSD.  

In addition, the Board must now determine whether the 
veteran's claim for service connection for PTSD is well 
grounded.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Specifically with regard to the claim for service connection 
for PTSD, a pertinent regulation provides that service 
connection for this disability requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and in-service stressors; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  Id.  

The establishment of a well-grounded claim requires competent 
evidence of a current disability, a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997).  In the present case, 
the veteran currently contends that, during his service in 
the Persian Gulf War, he also served as a security director 
and that he was subjected to "direct enemy fire" from scud 
missile attacks.  The veteran's assertions are presumed 
credible for the purpose of determining whether his service 
connection claim is well grounded.  Considering these 
contentions in light of the June 1998 examiner's diagnosis of 
PTSD, the Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that additional 
development by the RO is needed before the Board can proceed 
in adjudicating the veteran's claim on the merits.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to this extent, granted.  

The claim for service connection for PTSD is well grounded; 
to this extent only, the appeal is granted.  


REMAND

PTSD

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

As the Board discussed in the previous portion of this 
decision, at the June 1998 VA PTSD examination, the veteran 
reported that, during his service in the Persian Gulf War, he 
also served as a security director and was subjected to 
"direct enemy fire" from scud missile attacks.  As a result 
of these contentions, the examiner diagnosed PTSD "based on 
[the] veteran's report."  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
verify the veteran's claimed in-service stressors.  In the 
July 1998 rating action, the RO indicated that the June 1998 
diagnosis of PTSD was based "solely on the veteran's 
report."  Consequently, the RO concluded that the evidence 
available for review failed to provide a diagnosis of PTSD 
"which would permit a finding of service connection."  

The veteran's service personnel records specifically indicate 
that he served in Southwest Asia from January 1991 to April 
1991 as a food service specialist.  Importantly, however, the 
veteran's assertions that, during his service in the Persian 
Gulf War, he also served as a security director and was 
subjected to "direct enemy fire" from scud missile attacks 
appear to be potentially capable of verification through 
operational reports.  In view of these circumstances, the 
Board finds that an attempt to verify the veteran's reported 
in-service stressors should be made in this well-grounded 
claim.  

Low Back

The Board acknowledges that, in a January 1994 rating action, 
the RO denied service connection for a back disorder.  Review 
of the decision indicates that the RO noted that pertinent 
medical records reflected a history of a ruptured L4 disc 
without present symptomatology.  (The veteran had essentially 
contended that he had initially injured his back in 1986 and 
that he had aggravated his pre-existing back condition during 
a subsequent period of service.)  In a letter dated in 
February 1994, the RO notified the veteran of the denial.  
Although the veteran submitted a notice of disagreement with 
this decision that was received at the RO in August 1994, and 
the agency furnished him with a statement of the case 
regarding this service connection issue in the same month, 
the veteran failed to perfect an appeal by filing a 
substantive appeal.  Consequently, the January 1994 denial of 
service connection for a back disability became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (1993).  

Subsequently, in an October 1997 statement, the veteran 
expressed his desire to reopen his claim for service 
connection for a back disability.  In particular, the veteran 
asserted that his Persian Gulf War service aggravated his 
previous ruptured L4 disc.  The Board acknowledges that, to 
the extent that the veteran continues to assert that his 
subsequent service aggravated a pre-existing back condition, 
he has presented essentially the same contentions as those he 
brought forth at the time of the prior final denial of 
service connection for a back disability in January 1994.  
Significantly, however, during the current appeal, the 
veteran has also contended that his Persian Gulf War service 
has caused low back pathology, including pain.  To this 
extent, the veteran has presented new arguments not 
previously addressed by the RO at the time of the January 
1994 rating action.  For this reason, the Board will consider 
the veteran's current claim for service connection for a low 
back disability on a de novo basis.  

Furthermore, review of the January and July 1998 rating 
actions as well as the statement of the case which was 
furnished to the veteran in August 1998 indicates that, 
despite his contentions during the current appeal that his 
Persian Gulf War service has caused low back pathology, 
including pain, the RO has not adjudicated his service 
connection claim in light of the pertinent law and regulation 
pertaining to Persian Gulf claims.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.317 (1999) (which 
stipulates that service connection may be granted and 
compensation paid when a claimant has served during the 
Persian Gulf War in the Southwest Asia theater of operations 
and "exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such 
as . . . [muscle pain, joint pain, neurologic symptoms, 
etc.]," and such disability becomes manifest either during 
active service in the Southwest Asia theater of operation 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001, and clinical studies 
and examinations do not result in a known diagnosis).  

Additionally, in a February 23, 1999 letter, the RO notified 
the veteran that his appeal was being certified, and that his 
records were therefore being transferred, to the Board.  In 
this letter, the RO also informed the veteran that, if he 
wished to submit additional evidence concerning his appeal, 
he must do so within 90 days from the date of the letter, or 
by the date that the Board promulgates a decision in his 
case, whichever comes first.  Thereafter, on May 13, 1999, 
the Board received from the veteran a copy of a letter from 
his private physician.  In this letter, the physician noted 
that the veteran "now has a chronic pain syndrome as a 
result of his back condition."  

The pertinent regulation provides that "any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
. . . must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304(c) (1999).  Importantly, with the private medical 
statement received at the Board in May 1999, the veteran did 
not submit a waiver of consideration of such evidence by the 
agency of original jurisdiction.  

Moreover, in a May 1999 statement, the veteran referred to an 
initial "Persian Protocall" examination that he had 
received at the "Veteran's Hospital in Bham."  (In the 
substantive appeal which was received at the RO in October 
1998, the veteran explained that he underwent a "Persian 
Gulf Protocal" examination sometime in 1993 or 1994.)  The 
report of this examination does not appear to have been 
obtained and associated with the claims folder.  Therefore, 
on remand, an attempt should be made to retrieve and to 
associate with the claims folder a copy of any such 
examination that the veteran may have undergone.  See Bell 
v. Derwinski, 2 Vet.App. 611 (1992) (regarding records in 
constructive possession of VA).  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in copies of records of any 
psychiatric treatment that the veteran 
may have received since his separation 
from service in May 1991 as well as a 
copy of any "Persian Protocall" 
examination that he may have been 
accorded at the "Veteran's Hospital in 
Bham."  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  The RO should forward a copy of the 
report of the June 1998 VA PTSD 
examination (which includes a discussion 
of the veteran's claimed in-service 
stressors), a copy of his substantive 
appeal which was received at the RO in 
October 1998, a copy of any portions of 
his service record which have been 
associated with his claims folder, and a 
copy of this REMAND, to the United States 
Marine Corps Historical Center, 
Attn:  Archives Section, Building 58, 
Washington Navy Yard, Washington, D.C. 
20374-0580 and attempt to verify the 
veteran's claimed stressors related to 
his service in Southwest Asia.  The 
Historical Center's review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents or 
operations described by the veteran, 
including his alleged subjection to 
27 consecutive nights of exposure to 
"direct enemy fire . . . [from] scud 
[missile] attacks."  The Historical 
Center should also be requested to 
attempt to obtain the enlisted 
performance evaluation reports for the 
veteran (from January 1991 to April 1991, 
when he was deployed to Southwest Asia) 
to attempt to confirm his description of 
the duties that he performed (and, 
particularly, his contentions that he 
served as a security director during that 
time).  Any information obtained should 
be associated with the claims folder.  

3.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record.  
Any additional development deemed 
necessary should be undertaken.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD as well as 
the issue of entitlement to service 
connection for low back symptomatology 
due to an undiagnosed illness.  In 
adjudicating the veteran's low back 
claim, the RO should consider the 
appropriate laws and regulations 
concerning Persian Gulf War claims.  See 
38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.317 (1999).  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes a discussion of all relevant 
evidence received since the August 1998 
statement of the case as well as, with 
regard to the veteran's low back claim, 
the pertinent laws and regulations 
relating to Persian Gulf War claims.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed.  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



